 

<BCLPAGE></BCLPAGE></BCLPAGE><BCLPAGE>

Exhibit 10.15(d)

 

AMENDMENT NO. 3
TO THE
CIGNA SUPPLEMENTAL 401(k) PLAN
(Effective as of January 1, 2010)

WHEREAS, Cigna Corporation maintains the Cigna Supplemental 401(k) Plan
(Effective as of January 1, 2010) (the “Plan”) on behalf of its eligible
employees; and

WHEREAS, under Section 5.5 of the Plan, the People Resources Committee of the
Board of Directors of Cigna Corporation (the “PRC”) has retained the right to
amend the Plan; and

WHEREAS, the PRC, by resolution dated April 25, 2012, delegated to certain
officers of Cigna Corporation, including its Senior Human Resources Officer, the
right to approve and adopt certain future amendments to the Plan; and

WHEREAS, Cigna Corporation desires to make certain changes to the Plan; and

            NOW, THEREFORE, effective immediately, the Plan is amended as
follows:

 

1.         A new paragraph is hereby added to the end of Section 2.2 of the Plan
as follows:

 

“Notwithstanding anything contained in Section 2.2(b) of the Plan to the
contrary, any employee who is employed by the Company during a Plan Year but who
is employed by a subsidiary or affiliate of Cigna Corporation (regardless of
whether that subsidiary or affiliate has been authorized to participate in the
Plan) on the last day of the applicable Plan Year shall remain eligible to
participate in the Plan and to be credited with non-elective deferrals under
Section 2.3 of the Plan for the applicable Plan Year but only to the extent that
such Participant has otherwise Eligible Earnings under the Plan.”

 

2.         A new paragraph is hereby added to the end of Section 2.3 of the Plan
as follows:

 

“Notwithstanding anything contained in the Plan to the contrary, former
employees of Express Scripts Holding Company or any of its subsidiaries who
otherwise become eligible to participate in this Plan as of January 1, 2020
(“Legacy ESI Participants”), will be credited with a non-elective deferral equal
to the amount determined under Section 2.3(a) of the Plan for the 2019 Plan Year
solely with respect to any annual bonus amounts earned for the 2019 Plan Year
and deferred under the terms of the Express Scripts Executive Deferred
Compensation Plan.  For avoidance of any doubt, Legacy ESI Participants will not
be credited with any non-elective deferrals under the Plan for Plan Years ending
before January 1, 2020 except as set forth in the preceding sentence.”

 

3.         Section 3.3(c) of the Plan is hereby deleted in its entirety and
replaced with the following:

 

1 

--------------------------------------------------------------------------------

 

“(c)      If a Change of Control occurs:

 

(1)        For a three-year period beginning on the effective date of a Change
of Control, the Company (and any successor) shall neither terminate the Plan nor
stop or reduce the rate of non-elective deferrals described in Section 2.3; and

 

(2)        If (A) a Change of Control occurs and (B) the 401(k) Plan’s Fixed
Income Fund is no longer available as a hypothetical investment option following
such Change of Control, then the annual income earned on at least one
hypothetical fixed return guaranteed principal investment must be not less than
50 basis points over the Ten-year Constant Treasury Maturity Yield as reported
by the Federal Reserve Board, based upon the November averages for the preceding
year.”

 

Cigna Corporation causes this Amendment No. 3 to the Cigna Supplemental 401(k)
Plan to be executed on December 20, 2019 by its duly authorized officer.

 

 

CIGNA CORPORATION

 

 

/s/ John M. Murabito

John M. Murabito

Executive Vice President

Human Resources and Services

1 

--------------------------------------------------------------------------------